El Juez Presidente Señor del Tubo,
emitió la opinión del tribunal.
Ernestina Martínez demandó a Eleuteria Nieves en la Corte Municipal de Aguadilla en cobro de ochenta y cuatro dólares.
Seguido el procedimiento que marca la Ley No. 10 esta-bleciendo juicios especiales en las cortes municipales de Puerto Pico — Leyes de 1921, p. 113 — se dictó finalmente sentencia declarando la demanda sin lugar.
Apeló la demandante para ante la corte del distrito sin adherir a su escrito de apelación sello alguno de rentas in-ternas. Por tal motivo solicitó la demandada en' la corte de apelación la desestimación del recurso, basándose en lo dis-puesto en la sección 3 de la citada Ley. No. 10 de 1921, y la corte, interpretando el precepto de ley invocado, el 10 de enero de 1930 resolvió que era bastante con que la apelante hubiera adherido el sello de rentas a su demanda para que pudiera luego establecer la apelación sin satisfacer ningún otro de-recho. La demandada acudió entonces por certiorari ante esta corte. El auto fuá expedido y ambas partes presentaron su caso en debida forma al tribunal.
La ley aplicable es la sección 3 de la No. 10 de 1921. Dice así:
“Sección 3.- — -En cada escrito de demanda, de contestación o ape-lación en su caso, las partes fijarán un sello de rentas de un dólar, que será inutilizado por el secretario de la corté, siendo esas las úni-*788eas costas que se impondrán en cada caso hasta su resolución defini-tiva; Disponiéndose, que cuando cualquiera de las partes acredite,, por declaración jurada, la imposibilidad que tiene para pagar tal impue'sto, la corte le eximirá del mismo, teniendo entonces derecho a todos los servicios de los funcionarios judiciales, como si tal impuesto-hubiera sido pagado.”
Argumentando su posición expresa la parte apelante opo-sitora en su alegato:
“A juicio-de la demandante-opositora, la parte actora en un pro-cedimiento iniciado al amparo de la Ley No. 10 de 1921 solamente' tiene que pagar por todo derecho un dólar en sellos de rentas inter-nas. La ley dice que el sello de un dólar deberá fijarse ‘en cada-escrito de demanda, de contestación o apelación en su caso,’ lo que-significa que deberá fijarse en el escrito de demanda, y en el de con-testación; y para el caso de que no haya habido una contestación y se apelare por el demandado, estonces, y sólo entonces, e‘s que hay que fijar un sello en el escrito de apelación.
“El espíritu de la Ley No. 10 es el facilitar los procedimientos-judiciales en las acciones sobre cobro de dinero que envuelven una sama no mayor de cien dollars, a la par que hacer que el procedi-miento resulte barato, y ese espíritu se ve perfectamente claro en el texto de la propia ley.
“Otra cosa hubiera sido si se hubiera dicho que en cada escrito-de demanda, de contestación y de apelación la's partes fijarían un sello de rentas internas de un dólar. La frase en su caso quiere decir en su defecto o a falta de.”
Estamos conformes en qne el espíritu de la Ley No. 1G de 1921 es el de facilitar los juicios civiles en cobro de-cantidades no mayores de cien dólares y el de hacer lo menos costosas que se pueda dichas reclamaciones, pero no en que la disposición relativa a la fijación del sello de rentas de un dólar en el escrito de apelación lo sea únicamente para el caso de que el demandado no conteste en la corte -municipal e interponga apelación. Las palabras “en su caso” usadas por el legislador no pueden tener otro significado que “cuando-exista apelación,” bien la interponga el demandante, ya la establezca el demandado cuando conteste o deje de contestar-la demanda. Se trata de una nueva instancia. Se acude por *789la apelación a otra corte y se le pide que celebre nn nuevo juicio y pronuncie una nueva sentencia. Y parece lo natural •que se exija un nuevo pago. Y la verdad es que la mínima •cantidad fijada no puede estar más en armonía con el espíritu de la ley.
A virtud de todo lo expuesto resulta claro a nuestro juicio que la peticionaria Eleuteria Nieves tiene razón y por tanto que no habiendo adherido la demandante-apelante a su escrito interponiendo el recurso el sello de rentas de un dólar que requiere la ley, no llegó a perfeccionar su apelación y en su consecuencia que la corte de distrito no adquirió jurisdicción para conocer del pleito, debiendo anularse su resolución de enero 10, 1930 y en su lugar dictarse otra desestimando el recurso.
Los Jueces Asociados Señores Wolf y Texidor, no inter-vinieron.